Gilbert, J.
1. Levies of fi. fas. for State and county tax of $1082.80, and by the city for $1256, on property valued for State and county taxation at $7000, and for city taxes at $7600, and alleged to be worth $16,000, were excessive and void where it appears that the taxpayer returned real estate, improved and unimproved, including that levied on and sold, valued in excess of $50,000, and consisting of thirty-five or more separate parcels, ranging in value, as shown by tax returns, from one $300 unimproved lot to $7000 or $7600, value of the land sold. There was such variety of separate pieces of property that it should not have been difficult to collect the taxes by making levies on less valuable lot or lots. The facts stated are derived from the petition, which, on demurrer, will be accepted as true. Jones v. Johnson, 60 Ga. 260; Roser v. Georgia Loan & Trust Co., 118 Ga. 181 (44 S. E. 994) ; Planters Bank v. Georgia Loan & Trust Co., 160 Ga. 107 (127 S. E. 413); McDaniel v. Thomas, 162 Ga. 592 (133 S. E. 624); Thomas v. Crawford, 175 Ga. 863 (166 S. E. 437); Stowe v. Birmingham Trust & Savings Co., 161 Ga. 403 (131 S. E. 44).
2. The fact that the petitioner acquired its interest in the property subsequently to the tax sale will not deprive it of the right to contest the legality of the tax levy and sale. McDaniel v. Thomas, supra.

Judgment reversed.


All the Justices concur.

Harold Ilirsch, Marion Smith, W. B. Cody, and Bonnet c§ Ben-net, for plaintiff.
Copeland & Dulces, for defendant.
Note by the Court.
While in no sense intended as censure, attention is called to the specification in the bill of exceptions of unnecessary and immaterial parts of the record, and consequently the inclusion in the record sent to this court of such portions of the record. The sole issue, so stated by the plaintiffs in error, is whether the court erred in dismissing on general demurrer an equitable petition seeking to- cancel tax deeds, on the one ground that the tax levies were excessive. The bill of exceptions improperly specified separate demurrers, as well as separate answers of two defendants, named in the original petition, but which defendants were stricken before judgment, and there is no assignment of error affecting them. Also orders striking these defendants are specified, although no error is assigned thereon. Also a second demurrer filed after amendment of the petition, renewing the general demurrer and adding six grounds of special demurrer, although in the judgment the court expressly states that special demurrers “are not passed upon.” These portions of the record can not affect the result. They merely require time to separate the wheat from the chaff, and imposes extra labor on the clerk of the trial court, as well as extra court costs. Incidentally it may also be stated that eight full pages are consumed in showing the filing in the trial court of the several court papers, one full page to show filing for each paper. The only records essential for decision of the case and which *443should be certified and sent to this court are: the petition, the demurrer, and the judgment. A mere recital in the bill of exceptions that two designated defendants were stricken from the petition by amendment would have been sufficient. The record would have been reduced more than half had the parts of the record mentioned above been omitted.